I cannot concur in the opinion of the majority of the Court.
In Black v. Simpson, 94 S.C. 314, 77 S.E. 1024, 46 L.R.A. (N.S.) 137, this Court says:
"But even if the property were still in the hands of the defendant, it is elementary that the plaintiffs could either tender back the price paid and demand a rescission, or they could elect to let their transfer to the defendant stand and bring their action to require him to account for the true value of the property acquired at less than its true value by false representation in breach of his trust." This is not an action for rescission, but damages for the fraud.
The Levister case, 56 S.C. 508, 35 S.E. 207, was a suit for damages for personal injury. There is always an element of doubt as to whether the party injured is entitled *Page 37 
to anything or not. It would be manifestly unfair to allow the plaintiff to retain doubtful money and then bring suit for more, for, as was said in that case (56 S.C. 513,35 S.E. 209), "on the theory upon which he proceeds, the money which he retains is not his money." Here, however, the defendant has the plaintiff's land and does not claim to have paid too much for it. The sole question is the excess. Why should the plaintiff return money to which his right is unquestioned? I think the Black case, and not the Levister case, applied here.